United States Court of Appeals
                        For the First Circuit

No. 07-1452

                          BOSTON GAS COMPANY,
                    d/b/a KEYSPAN ENERGY DELIVERY,
                         Plaintiff, Appellee,

                                  v.

                      CENTURY INDEMNITY COMPANY,
                         Defendant, Appellant.
                               __________

                 CERTAIN UNDERWRITERS AT LLOYD'S LONDON;
               CERTAIN LONDON MARKET INSURANCE COMPANIES;
                  TRAVELERS CASUALTY AND SURETY COMPANY;
         ASSOCIATED ELECTRIC & GAS INSURANCE SERVICES LIMITED;
                     AETNA CASUALTY & SURETY COMPANY;
                      THE HARTFORD INSURANCE COMPANY,
                          Third-Party Defendants.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
               [Hon. Rya W. Zobel, U.S. District Judge]



                                 Before
                         Boudin, Chief Judge,
                     Selya, Senior Circuit Judge,
                      and Gelpi,* District Judge.


                 ORDER FOR CERTIFICATION OF QUESTIONS
            TO THE SUPREME JUDICIAL COURT OF MASSACHUSETTS
                        Entered: June 10, 2008

     For the reasons stated in our decision in this case, submitted

with this order, we certify the following three questions to the



     *
         Of the District of Puerto Rico, sitting by designation.
Supreme Judicial Court of Massachusetts:


     1. Where an insured protected by standard CGL policy language
incurs covered costs as a result of ongoing environmental
contamination occurring over more than one year and the insurer
provided coverage for less than the full period of years in which
contamination occurred, should the direct liability of the sued
insurer be pro rated in some manner among all insurers "on the
risk," limiting the direct liability of the sued insurer to its
share but leaving the insured free to seek the balance from other
such insurers?

     2. If some form of pro rata liability is called for in such
circumstances, what allocation method or formula should be used?

     3. If a single insurer in such circumstances is subject to
liability under more than one policy and each policy has a separate
deductible or self-insured retention, should the insured be able to
collect covered losses from a single policy subject only to that
policy's deductible or self-insured retention, or should liability
be reduced by the sum of the applicable self-insured retentions,
effectively allocating total liability across the policies of that
insurer in effect during the contamination period?


     This court certifies that these questions are determinative of

the claim in this case and that it appears there is no controlling

precedent in the decisions of the Supreme Judicial Court. We would

also welcome any additional guidance about relevant Massachusetts

law that the Supreme Judicial Court may wish to offer.

     The clerk of this court is to forward, under the official seal

of this court, a copy of the certified questions and our decision

in this case, along with the briefs and appendix filed by the

parties, to the Supreme Judicial Court of Massachusetts.    In the

interim, we retain appellate jurisdiction.
                                    By Order
                                    Richard C. Donovan,
                                    Clerk
                                    United States Court of Appeals
                                    For the First Circuit


                                    Entered:   June 10, 2008



                                     /s/
                                    Michael Boudin,
                                    Chief Judge
                                    United States Court of Appeals
                                    For the First Circuit




cc: Hon. Rya W. Zobel, Ms. Sarah Thornton, Clerk, United States
District Court for the District of Massachusetts, Ms. Susan Mellen,
Clerk, Massachusetts Supreme Judicial Court, Mr. Koepff, Mr.
Fleishman, Ms. Bach, Ms. Maylor, Mr. Anderson, Mr. Kolman, Mr.
Firrolo, Mr. Harding, Mr. Conroy, Mr. Gibbons, Mr. Adams, Mr.
Roberts, Mr. Chaffin, Mr. Shoulkin, Ms. Foggan, Mr. Rivkin, Ms.
Barry, Mr. Gilbert, Mr. Rutkin, Mr. Cellucci, Mr. Goldstein, Mr.
Mekrut, Mr. Heskin, Mr. Kappus, Mr. Pentz, Mr. Nadas, Mr. Trotter,
Ms. Koh, Mr. Quinn, Mr. Snell, Mr. Elkind, Mr. McAndrews, Ms.
Gallagher,